Exhibit 10.7

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

DASEKE, INC.
2017 Stock Ownership Program

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), is made as of the
[          ] day of [          ], 2017 between Daseke, Inc. (the “Company”), and
[         ] (the “Participant”), and is made pursuant to the terms of the
Company’s 2017 Stock Ownership Program, a sub-plan of the 2017 Omnibus Incentive
Plan (the “Plan”).  Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.

 

Section 1.              Restricted Stock Units.  The Company hereby issues to
the Participant, as of the Grant Date, [ # ] restricted stock units (the
“RSUs”), subject to such vesting, transfer and other restrictions and conditions
as set forth in this Agreement (the “Award”).  Each RSU represents the right to
receive one share, subject to the terms and conditions set forth in this
Agreement and the Plan.  For purposes of this Agreement, the “Grant Date” shall
be [            , 201X].

 

Section 2.              Vesting Requirements.

 

(a)           Generally. Except as otherwise provided herein, the RSUs (and any
associated Dividend Equivalents, as defined below) shall vest and become
non-forfeitable with respect to the number of Shares subject to the Award on
the  “Vesting Date” determined in accordance with the following schedule,
subject to the Participant’s continuous employment with the Company and its
Affiliates (“Service”) from the Grant Date through the Vesting Date.

 

Vesting Date

 

Vesting Percentage

 

1st anniversary of Grant Date

 

20

%

2nd anniversary of Grant Date

 

20

%

3rd anniversary of Grant Date

 

20

%

4th anniversary of Grant Date

 

20

%

5th anniversary of Grant Date

 

20

%

 

(b)           Change in Control.  Notwithstanding Section 2(a) hereof, upon the
occurrence of a Change in Control, 100% of any then unvested RSUs (and any
Dividend Equivalents) granted hereunder shall immediately become fully vested
and non-forfeitable, provided that the Participant remains in continuous Service
from the Grant Date through the occurrence of the Change in Control, except to
the extent that a Replacement Award (as such award is defined and determined
under Section 13 of the Plan) is provided to the Participant to replace or
adjust this outstanding Award.

 

(c)           Involuntary Termination of Service due to Death or Disability.
Notwithstanding Section 2(a) hereof, in the event of the Participant’s
termination of Service prior to the Vesting Date by the Company and its
Affiliates due to the Participant’s death or Disability, any then unvested RSUs
(and any Dividend Equivalents associated with such unvested RSUs) shall
immediately become vested and non-forfeitable on a pro rata basis based on the
number of full months completed in the period beginning on the anniversary of
the Grant Date immediately

 

--------------------------------------------------------------------------------


 

preceding the date of termination (“Termination Date”) and ending on the
Termination Date divided by twelve.

 

(d)           Other Terminations of Service.  Upon the occurrence of a
termination of the Participant’s Service for any reason other than as
contemplated by Section 2(c) hereof, all outstanding and unvested RSUs (and any
associated Dividend Equivalents) shall immediately be forfeited and cancelled,
and the Participant shall not be entitled to any compensation or other amount
with respect thereto.  Notwithstanding anything to the contrary herein, upon a
termination of the Participant’s Service for Cause, all RSUs and Dividend
Equivalents, whether vested or unvested, shall immediately be forfeited and
cancelled, and the Participant shall not be entitled to any compensation or
other amount with respect thereto.

 

Section 3.              Settlement.  As soon as reasonably practicable following
the Vesting Date, Termination Date, or the occurrence of the Change in Control
that does not include the receipt of any Replacement Award by the Participant,
as applicable (and in any event within 60 days following the Vesting Date,
Termination Date, or the occurrence of the Change in Control that does not
include the receipt of any Replacement Award by the Participant, as applicable),
any RSUs and Dividend Equivalents that become vested and non-forfeitable
pursuant to Section 2 hereof shall be paid by the Company delivering to the
Participant a number of Shares equal to the number of such RSUs and a cash
payment equal to the associated Dividend Equivalents.

 

Section 4.              Restrictions on Transfer.  No RSUs (nor any interest
therein) may be sold, assigned, alienated, pledged, attached or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported sale, assignment,
alienation, pledge, attachment, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a sale, assignment,
alienation, pledge, attachment, transfer or encumbrance.  Notwithstanding the
foregoing, at the discretion of the Committee, RSUs may be transferred by the
Participant solely to the Participant’s spouse, siblings, parents, children and
grandchildren or trusts for the benefit of such persons or partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including, but not limited to, trusts for such persons.

 

Section 5.              Adjustments.  The Award granted hereunder shall be
subject to the adjustment as provided in Section 4(b) of the Plan.

 

Section 6.              No Right of Continued Service.  Nothing in the Plan or
this Agreement shall confer upon the Participant any right to continued Service.

 

Section 7.              Tax Withholding.  The Company will withhold from the
Shares to be issued to you (and from the amount of cash associated with any
Dividend Equivalents payable to you) pursuant to Section 3 of this Agreement the
number of Shares (and amount of cash) determined at up to the maximum allowable
rate in the Participant’s relevant tax jurisdiction, based (with respect to the
RSUs) on the Shares’ Fair Market Value at the time such determination is made.

 

2

--------------------------------------------------------------------------------


 

Section 8.              No Voting Rights as a Stockholder; Rights to Dividends
or Other Distributions.  The Participant shall not have any voting privileges of
a stockholder of the Company with respect to any RSUs unless and until Shares
underlying the RSUs are delivered to the Participant in accordance with
Section 3 hereof.  However, in the event that the Company declares and pays a
dividend in respect of its outstanding Shares on or after the Grant Date and, on
the record date for such dividend, the Participant holds RSUs granted pursuant
to this Agreement that have not been settled, the Company shall retain an amount
in cash equal to the cash dividends the Participant would have received if the
Participant was the holder of record as of such record date, of the number of
Shares related to the portion of the RSUs that have not been settled as of such
record date, (such payments “Dividend Equivalents”).  The Dividend Equivalents
will be paid in accordance with Section 3 hereof.

 

Section 9.              Clawback.  The Award will be subject to recoupment in
accordance with any existing clawback policy or clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.  In addition, the Board may impose such
other clawback, recovery or recoupment provisions as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Shares or other cash or property upon the
occurrence of Cause.  The implementation of any clawback policy will not be
deemed a triggering event for purposes of any definition of “constructive
termination.”

 

Section 10.            Amendment and Termination.  Subject to the terms of the
Plan, any amendment to this Agreement shall be in writing and signed by the
parties hereto.  Notwithstanding the immediately-preceding sentence, subject to
the terms of the Plan, the Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.

 

Section 11.            Securities Law Requirements.  Notwithstanding any other
provision of this Agreement, the Company shall have no liability to make any
distribution of Shares under this Agreement unless such delivery or distribution
would comply with all applicable laws.  In particular, no Shares will be
delivered to a Participant unless, at the time of delivery, the shares qualify
for exemption from, or are registered pursuant to, applicable federal and state
securities laws.

 

Section 12.            Construction.  The Award granted hereunder is granted by
the Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the Award hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.

 

3

--------------------------------------------------------------------------------


 

Section 13.            Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

 

Section 14.            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

Section 15.            Binding Effect.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

Section 16.            Entire Agreement.  This Agreement and the Plan constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

DASEKE, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

Participant’s Signature

Date

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

5

--------------------------------------------------------------------------------